Title: To James Madison from Edward Meeks, 30 November 1805 (Abstract)
From: Meeks, Edward
To: Madison, James


          § From Edward Meeks. 30 November 1805, New York. “Having been Informed previous to my departure from the State of Ohio of which I am a resident, that the Office of Ma[r]shal would be vacated at the Opening of the present Session of Congress, I was solicited by Mr. Baldwin & others of that State to make the Application. Since in this City on a Visit to my friends (which by the bye is the place of my Nativity) I have accordingly addressed the Members from Ohio particularly Mr. John Smith who has a perfect Knowlege of me and my General Character having been in the Western Country Some years.
          “I could wish worthy sir a reference might be made to his Honor George Clinton Vice President who has a General Knowlege of my family and with whom I have served as an Officer and I flatter myself will Give every Satisfaction touching my Reputation that is So essentially Necessary before a choice can be made.
          “Should you conceive me pocess’d of Sufficient Merit to intitle me to your patronage it will make a lasting Impression of Gratitude on my mind—& rest Assured the Greatest punctuality Should be Observed in the discharge of the functions of Sd. Office.”
        